Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18306501.0, filed on 11/15/2018.
Information Disclosure Statement
MPEP 609.05(b) says:
“Consideration by the examiner of the information submitted in an IDs means that the examiner will consider the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citation on the PTO/SB/08X and 08B or its equivalent mean that the information has been considered by the examiner to the extent noted above.”
The information disclosure statement (IDS) submitted on 06/29/22, are considered by the examiner to the extent as time best allows. The 12 IDs documents are respectively 5 to 10 pages long and combined contains approximately over 300 different references where the applicant has provided no guidance or review as to which if any of these reference best relate to the claimed invention. It appears from the preliminary review that a large number of these references are completely irrelevant or has dubious relevance at best. For example, reference of office action by US and foreign examiner  in the field of the invention, has absolutely nothing to do with keyword detection by any DCNN or CNN. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly7 relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. See MPEP 609.04(a) II. In conclusion a good examination of the patent application helps not only to generate a good patent but also benefit the applicant in their patent protection right.
Drawings
The drawing submitted on 12/31/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 4, 8-9, 11,  and 15-19,  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 10 of U.S. Patent No. 11200889. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4, and 8-9, 11, of the pending application corresponds to the patented claims 1-2; claim 15-16 of pending application corresponds to claims 3-4  of patent; claims 17-19 of pending application corresponds to claims 5-10 of patent and only difference being the pending claim language are more explanatory then the patented claims, however the process of the invention are obvious based on the patent.  

Allowable Subject Matter
Claims 1-2, 4, 8-9, 11,  and 15-19 would be allowable conditioned to filling and approved eTerminal disclaimer.
Claims 3, 10, 12-14, and  20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record dated 03/29/2019, “Attention-base End-to-End Models for Small-Footprint Keyword Spotting” by Changhao et al. teach: providing input signal into a high level representation using RNNs; generating an output signal when a predetermine keyword is present in a stream of audio signal ((Abstract) “The encoder transforms the input signal into a high level representation using RNNs. Then the attention mechanism weights the encoder features and generates a fixed-length vector. Finally, by linear transformation and softmax function, the vector becomes a score used for keyword detection.”). 
The prior art of record dated 11/28/2016, “An End-to-End Architecture for keyword Spotting and Voice Activity Detection” by Chris et al. teach: providing input signal into a high level representation using RNNs; generating an output signal when a predetermine keyword and voice activity is detected ((Abstract) A single neural network architecture for two tasks: on-line keyword spotting and voice activity detection. A novel interference algorithms for an end-to-end Recurrent Neural Network trained with the Connectionist Temporal Classification loss function which allow the model to achieve high accuracy on both keyword spotting and voice activity detection without retraining.)
The prior art of record alone or in combination failed to teach for independent claims 1 and 8, “a plurality of dilation layers (DL), including an input layer (IL) and an output layer (OL), each layer of the plurality of dilation layers (DL) comprising gated activation units, and skip-connections to the output layer (OL), the dilated convolutional network (DCNN) being configured to generate an output detection signal when a predetermined keyword is present in the continuous stream of audio signal, the generation of the output detection signal being based on a sequence (SSM) of successive measurements (SM) provided to the input layer (IL), each successive measurement (SM) of the sequence (SSM) being measured on a corresponding frame from a sequence of successive frames extracted from the continuous stream of audio signal, at a plurality of successive time steps.”; for claim 15, “prepare a data set for training a dilated convolutional neural network (DCNN) for keywork detection in a continuous stream of audio signal, wherein the program instructions that are executable by the at least one processor such that the computing system is configured to prepare the data set comprise program instructions that are executable by the at least one processor such that the computing system is configured to: associate a first label to successive frames that occur inside a predetermined time period centered on a time step at which an end of the keyword occurs; and associate a second label to frames occurring outside the predetermined time period and inside a positive audio sample containing a formulation of the keyword, the positive audio samples comprising a first sequence of frames, the frames of the first sequence of frames occurring at successive time steps in between the beginning of the positive audio sample and the end of the positive audio sample; and based on a result of the data set preparation, train the DCNN for keywork detection in a continuous stream of audio signal.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Efficient Keyword Spotting Using Dilated Convolutions And Gating” by Alice et al, ICASSP 2019, teach: Keyword spotting (KWS) aims detecting a pre-defined keyword or set of keywords in a continuation streams of audio.
“Streaming keyword spotting on mobile devices” by Oleg et al. dated 7/29/2020 teach: Designed a streaming Keras layer wrapper for automatic model conversion to streaming inference with internal/external states. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656